DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al, US Patent Pub. 20100235661 A1, in view of Vilermo et al, US Patent Pub. 20160119733 A1. (The Lu et al reference is cited in IDS filed 2/21/2020)
Re Claim 1, Lu et al discloses an audio playing method, comprising: obtaining a combined third pulse code modulation (PCM) code stream according to a first PCM code stream and a second PCM code stream (fig. 1: audio streams from application A and application B, wherein the audio streams are mixed to generated a third audio stream by mixer 500; abstract; para 0018; whereby the audio streams are in the pulse code modulation (PCM) format as emphasized in para 0020 meaning the generated mix signal is also in PCM format), wherein information about the first PCM code stream and information about the second PCM code stream are carried in one of channels of the third PCM code stream, respectively (fig. 1: audio streams from application A and application B, wherein the audio streams are mixed to generated a third audio stream by mixer 500; abstract; para 0018; whereby the audio streams are in the pulse code modulation (PCM) format as emphasized in para 0020 meaning the generated mix signal is also in PCM format); and inputting the third PCM code stream to a digital to analog converter (DAC) (fig. 2: S350; para 0025: signals are then output to the speakers once converted to analog signals), and outputting the third PCM code stream to speakers (fig. 2: S350; para 0025: signals are then output to the speakers once converted to analog signals); but fails to disclose outputting to a first speaker and a second speaker through the DAC for playing. However, Vilermo et al discloses a system that teaches the concept of downmixing a plurality of channel signals then outputting the audio signals to a plurality of loudspeakers (Vilermo et al, para 0137). It would have been obvious to modify the Lu et al reference such that it includes a plurality of loudspeakers after downmixer processing as taught in Vilermo et al for the purpose of enabling a surround sound output.
Claim 7 has been analyzed and rejected according to claim 1.
Claim 13 has been analyzed and rejected according to claim 1.

s 2, 8 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al, US Patent Pub. 20100235661 A1, and Vilermo et al, US Patent Pub. 20160119733 A1 as applied to claim 1 above, in view of Rowlands et al, US Patent 5946352.
Re Claim 2, the combined teachings of Lu et al and Vilermo et al disclose the audio playing method according to claim 1, but fail to explicitly disclose wherein obtaining the combined third PCM code stream according to the first PCM code stream and the second PCM code stream comprises: superposing left and right channels of the first PCM code stream to obtain first mono data, using the first mono data as a first channel of a first to-be-combined PCM code stream, and setting a second channel of the first to-be-combined PCM code stream to be empty; superposing left and right channels of the second PCM code stream to obtain second mono data, using the second mono data as a second channel of a second to-be-combined PCM code stream, and setting a first channel of the second to-be-combined PCM code stream to be empty; and combining the first to-be-combined PCM code stream and the second to-be-combined PCM code stream; and obtaining the combined third PCM code stream. However, Rowlands et al discloses a system that teaches the concept of downmixing two different audio streams such that each audio streams includes a plurality of channels with each audio stream first being downmixed and then mixing the two downmixed audio streams thereafter (Rowlands et al, fig. 14: the first long audio stream is downmixed where the second short audio stream is empty, while the second short audio stream is downmixed while the first long audio stream is empty). It would have been obvious to modify the Lu et al system such that the plurality of channels of each 
Claim 8 has been analyzed and rejected according to claim 2.
Claim 14 has been analyzed and rejected according to claim 2.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 3-6: The prior art does not teach or moderately suggest the following limitations:
Wherein obtaining the combined third PCM code stream according to the first PCM code stream and the second PCM code stream comprises: superposing left and right channels of the first PCM code stream to obtain first mono data, using the first mono data as a first channel of a first to-be-combined PCM code stream, obtaining corresponding second PCM code stream attenuation data according to the second PCM code stream, and using the second PCM code stream attenuation data as a second channel of the first to-be-combined PCM code stream; superposing left and right channels of the second PCM code stream to obtain second mono data, and using the second mono data as a second channel of a second to-be-combined PCM code stream; obtaining corresponding first PCM code stream attenuation data according to the first 
Limitations such as these may be useful in combination with other limitations of claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claims 9-12: The prior art does not teach or moderately suggest the following limitations:
Wherein obtaining the combined third PCM code stream according to the first PCM code stream and the second PCM code stream comprises: superposing left and right channels of the first PCM code stream to obtain first mono data, using the first mono data as a first channel of a first to-be-combined PCM code stream, obtaining corresponding second PCM code stream attenuation data according to the second PCM code stream, and using the second PCM code stream attenuation data as a second channel of the first to-be-combined PCM code stream; superposing left and right channels of the second PCM code stream to obtain second mono data, and using the second mono data as a second channel of a second to-be-combined PCM code stream; obtaining corresponding first PCM code stream attenuation data according to the first PCM code stream, and using the first PCM code stream attenuation data as a first channel of the second to-be-combined PCM code stream; and combining the first to-be-
Limitations such as these may be useful in combination with other limitations of claim 7.

The following is a statement of reasons for the indication of allowable subject matter for claims 15-18: The prior art does not teach or moderately suggest the following limitations:
Wherein obtaining the combined third PCM code stream according to the first PCM code stream and the second PCM code stream comprises: superposing left and right channels of the first PCM code stream to obtain first mono data, using the first mono data as a first channel of a first to-be-combined PCM code stream, obtaining corresponding second PCM code stream attenuation data according to the second PCM code stream, and using the second PCM code stream attenuation data as a second channel of the first to-be-combined PCM code stream; superposing left and right channels of the second PCM code stream to obtain second mono data, and using the second mono data as a second channel of a second to-be-combined PCM code stream; obtaining corresponding first PCM code stream attenuation data according to the first PCM code stream, and using the first PCM code stream attenuation data as a first channel of the second to-be-combined PCM code stream; and combining the first to-be-combined PCM code stream and the second to-be-combined PCM code stream; and obtaining the combined third PCM code stream.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651           					3/25/2021